DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a flexible display device having comprising an actuator configured to provide power for moving the second body with respect to the first body; and a first sensor configured to detect free fall of the flexible display device, wherein the second body is moved to the second position by operation of the actuator in response to detection of free fall of the flexible display device by the first sensor. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a flexible display device having comprising an actuator comprising a driving motor coupled to the first body and a driving gear configured to be rotated by the driving motor; 61Docket No. 2060-5998 a rack coupled to the second body and comprising a rack gear engaged with the driving gear; and a first sensor configured to detect free fall of the flexible display device, wherein the second body is moved in the first direction or an 
Regarding claims 2-9, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 11-20, these claims are allowed based on their dependence on the allowable independent claim 10 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner has considered Obrien et al. (US 20130058063) and Kandur Raja et al. (US 20150195926)  as the closest prior art.
	Obrien discloses a flexible display device, comprising: a first body (112); a second body (110) configured to move relative to the first body between a first position (retracted state 202 as depicted in the first drawing of fig. 2, and a second position (expanded state 204 as depicted in the second  drawing of fig. 2); a flexible display (104) comprising a first region (end portion of the display 104 that is connected to the housing 112) fixed to the first body (112), a first connected region (middle portion of the display 104) extending from the first region, and a second connected region (end portion of the display 104 that is connected to the film 224) extending from the first 
  Kandur teaches when a sensing module 201 detects falling of an electronic device 100, the sensing module changes the shape of the device from flat shape 1613 to a folded shape 1614 (fig. 16 F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800                                                                                                                                                                                             	01/13/2022